Opinion filed April 21, 2011




                                           In The


   Eleventh Court of Appeals
                                         __________

                                    No. 11-11-00091-CR
                                        __________

                           IN RE BERNARD WASHINGTON


                                Original Mandamus Proceeding


                               MEMORANDUM              OPINION
       Relator, Bernard Washington, has filed a pro se petition for writ of mandamus, seeking to
compel the trial court to “vacate the trial court’s order of conviction under the Texas Rules of
Appellate Procedure, 43.2(e) to vacate the trial court’s judgment and dismiss the case.” The jury
convicted relator of two counts of assault on a public servant. We affirmed relator’s convictions
in our previous opinion issued in his direct appeal. Washington v. State, No. 11-08-00250-CR,
2009 WL 1912763 (Tex. App.—Eastland July 2, 2009, pet. ref’d) (mem. op., not designated for
publication). He now seeks a postconviction order from our court voiding his convictions. We
dismiss for want of jurisdiction.
       Only the Texas Court of Criminal Appeals has jurisdiction over matters related to post-
conviction relief from an otherwise final felony conviction. See Ater v. Eighth Court of Appeals,
802 S.W.2d 241, 243 (Tex. Crim. App. 1991); see also TEX. CODE CRIM. PROC. ANN. art. 11.07
(Vernon Supp. 2010); Bd. of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth
Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995) (holding that “Article 11.07 provides the
exclusive means to challenge a final felony conviction.”). Because the relief sought in relator’s
petition relates to postconviction relief from an otherwise final felony conviction, we are without
jurisdiction to consider his petition for writ of mandamus.
         We dismiss relator’s request for mandamus relief for want of jurisdiction.

                                                                                  PER CURIAM

April 21, 2011
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel1 consists of: Wright, C.J.,
McCall, J., and Hill, J.2




         1
           Rick Strange, Justice, resigned effective April 17, 2011. The justice position is vacant pending appointment of a
successor by the governor.
         2
             John G. Hill, Former Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.

                                                                  2